DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on April 5, 2021.
Claims 1, 13, 14, 20 and 25 have been amended.
Claims 22 and 23 have been cancelled.
Claims 26 and 27 have been added.
Claims 1-6, 9-15, 17, 20, 21 and 24-27 have been examined and are pending.

Allowable Subject Matter
Claims 1-6, 9-15, 17, 21 and 24 are allowed.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendments
In view of Applicants' amendments, the objection to the claims is withdrawn.

Response to Arguments
Applicants have argued that the cited art fails to teach certain features recited by amended independent claims 1 and 14 (Remarks, pages 11-16). Examiner has carefully considered 
Applicants have also argued that the cited art fails to teach certain features recited by amended independent claim 20 (Remarks, pages 16-18). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection set forth below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110154287 A1 - hereinafter "Mukkamala", in view of US 20130205277 A1 - hereinafter "Seven", in view of US 8938679 B1 - hereinafter "Hsu", and in view of US 20140204125 A1 - hereinafter "Smith".

With respect to claim 20, Mukkamala teaches,
A computer system for generating functional prototype applications in different platforms without rewriting code for each different platform comprising: - "system" (Abstract).
a hardware memory device that stores program instructions; and a processor that executes the program instructions and causes the computer system to: - Fig. 20.
design, modify, and update design layouts for prototype applications using a library of native design elements, - "In an embodiment, a screen design palette (library) is used to add controls (native design elements) to mobile device application screens." [0047]; Fig. 3 step 312; An arrangement of controls is interpreted as a design layout; which are visually rendered with their related functionality in a relative layout on a canvas of different platforms; - "In an embodiment, once a mobile device 160 is selected, an empty canvas is displayed in a screen design UI, wherein the empty canvas is formatted for the selected device 160 (platform)." [0046]; Fig. 3 step 310. Controls (native design elements), such as buttons (functionality), are subsequently added to the displayed canvas for a selected device [0047]; Fig. 3 step 312. The arrangement of controls changes (i.e., it's relative) according to the device displayed [0068]; Fig. 6; wherein the design layouts, including the native design elements, may be selectively rendered for any of the different platforms, - "The developer can dynamically change the view of that UI control (native design element) based on selecting a different device 160 and/or platform 164." [0068]; Fig. 6. Thus, a vertical arrangement (design layout) of buttons for a first device can be dynamically changed to a horizontal arrangement (design layout) of buttons by selecting a different device; which have different operating systems from one another, - the IPhone runs a different operating system than the Blackberry Storm [0068]; Fig. 6;
navigate between different pages of the prototype applications; - users can navigate between screens of mobile applications 's[0056][0081]; Fig. 18.
publish the design layouts for the prototype applications with the native design elements; - "As illustrated in FIG. 1, mobile device 160 may comprise a local data store 166. In an embodiment, mobile application 168 comprising mobile application code 126 is deployed to device 160 is stored (published) in local data store 166." [0033]
wherein the library of pre-defined native design elements is pre-coded with an XML based language - "The data model represents operational characteristics of a mobile platform, pre-defined application screens for the platform, mobile devices supported by the platform; and default input controls (native design elements) for mobile devices supported by the selected platform. In an embodiment, respective data models for a plurality of mobile device platforms are defined as a respective plurality of extensible markup language (XML) files. For example, a data model corresponding to the data model for the BLACKBERRY/Research in Motion (RIM) platform can include XML code indicating, operational characteristics of the BLACKBERRY/RIM platform, pre-defined application screens for the BLACKBERRY/RIM platform, specific BLACKBERRY devices supported by the BLACKBERRY/RIM; and default input controls for each of the BLACKBERRY devices supported by the BLACKBERRY/RIM platform." [0022]
further comprising program instructions to cause the computer system to provide a display including a virtual screen section to display the design layouts, - "An exemplary screen design user interface (UI) (virtual screen section) is described below with reference to FIG. 6." [0031]; Fig. 6. "FIG. 6 depicts exemplary control widgets for BLACKBERRY STORM controls 610 and IPHONE controls 620." [0068]; Fig. 6. An arrangement of controls is interpreted as a design layout; a library section to display the native design elements - "In an embodiment, a screen design palette (library) is used to add controls to mobile device application screens. In this step, a menu, button, or other controls for the connections between screens are selected." [0047]
create a new project which includes multiple forms or pages for a mobile device; and - "The method begins at step 302 when a device application designer tool is invoked." In this step, a file name for the mobile application can be entered." [0043]. "In step 306, additional screens can be added to mobile device application 168, as needed." [0044]
program instructions to cause the computer system to provide[[, using the project tab in the field services section,]] layering of the native design elements on top of each other on different pages in the virtual screen section in a manner to provide the user with the ability to click through the prototype applications so that the user can observe any aspect or interactions of the design layouts through multiple pages or click-throughs for a particular prototype application. - "In an embodiment, flow design interface 1800 can be used to visually design the flow for application 168...Flow design interface 1800 can also be used to select connections 1810 between stock screens 1610 and custom screens 1820 by receiving, via an input device (not shown), selection of one or more connections 1810 between one or more selected screens 1820...Connections 1810 between the screens (pages) can also be selected in order to create a flow design for custom mobile application 168 screens." [0081]; Fig. 18. "Connections 1810 between screens created in flow design interface 1800 will not work until they are used in an action attached to a menu, button, or another control (native design element) is selected." [0083]; Fig. 18. Thus, using this functionality, a user can connect various screens of an application being designed and navigate between the screens by clicking on controls such as buttons. While the claim requires "layering of the native design elements on top of each other", according to Applicant's specification ([0025][0048]), said layering does not appear to indicate that native design elements are superimposed on each other in the same page. Thus, in Mukkamala, layering can simply refer to the functional relationship between controls in one virtual screen section) contains screens (pages) with their associated controls [0046].
Mukkamala does not explicitly teach the following limitations which, in analogous art for cross-platform application development, are taught by Seven.
For example, Seven teaches:
selectively rendering the design layouts for any of the different platforms in real time without recompiling any design code; - different arrangements (design layouts) of controls for a smart phone and a PDA can be displayed without compiling associated presentation files (design code) by selecting device selection control 562c [0011][034][0147][0149]; Figs 5D & 5E.
native design elements pre-coded with an XML based language configured to separate document content from document presentation of a document - "The application development user interface, in some implementations, may include an editor for editing presentation files (e.g., HTML, CSS, and JavaScript files, etc.)." [0064]. "In some implementations, the basic presentation files may include at least one mark-up language file describing the presentation of the application including, in some examples, text, controls (native design elements), and images." [0061] According to Applicant's specification, "By using CSS (or other XML based language, for example), it is possible to separate the document content from document presentation..." [0026]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala with Seven's teachings because doing so would provide Mukkamala's system with the ability to facilitate cross-platform development of mobile applications by allowing a developer to visualize a user interface in different platforms without 
Mukkamala et al. do not explicitly teach the following limitations which, in analogous art for user interface design, are taught by Hsu.
For example, Hsu teaches:
associate comments by a user with specific native design elements for which they pertain - "Method 300 continues with step 304 in which a text string is received from a user for a notation field of a note (comments) linked to a widget (native design element)...The link between the widget and the note can be created after the widget has been instantiated in memory 402 by receiving a command from the user to associate the widget with a note." (col. 4:34-42; Fig. 3 step 304); and share the comments amongst different computing devices including a native computing device - "As notes are populated by inputs from users, additional blank fields can be provided for additional notes to be added." (col. 5:14-15); "Any of the methods described herein can be conducted through the use of a computer system 400 as shown in FIG. 4. For example, the design environment could be provided by a processing system 401 acting in tandem with a memory 402. A user 403 would be able to access the design environment (to share comments) through the use of a routing system 404 and a user interface system 405...User interface system 405 could be a work station (native computing device), a computer, a mobile phone or other mobile device, or any computing device or group of computing devices capable of receiving inputs from a single user or group of users." (col. 13: 40-46 & col. 13:65-14:1); which renders the native design elements as a functional prototype application, - "Method 300 continues with step 305 in which an instantiation of the design is generated for rendering in a player as a rendered design. Generation step 305 could involve the creation of a coded functional prototype application) of the design through an export process." (col. 6:18-22; Fig. 3 step 305)
wherein changes can be made in real-time to the functional prototype application based on the tagged comments without the need to recode the native design elements, and - A coded representation (functional prototype application) of the design can be created based upon the notes (col. 4:34-36; col. 6: 18-22; Fig. 3). No recoding of widgets are necessary as the coded representation can be changed in real-time simply by dragging and dropping new widgets onto the design (col. 3:59-62). 
wherein, when a third party user selects the comments made by the user regarding the specific native design elements, after the comments are shared, the third party user will automatically be brought to the specific native design elements which the comments pertain to, and - "The relationship of notes and widgets can be shown through any kind of visual indicator. As illustrated, the link between note 213 and text field 205 is shown by line 216." (col. 9:39-41; Fig. 2b). "The indicators may only appear when certain notes are selected, or the visual indicators may be permanently displayed. For example, the discussion interface 212 could include a scroll bar for moving through the comments and only the notes that were currently displayed on the screen would include visual indicators linking them to widgets in the design. A separate visual indicator such as a highlighted outline around the note could indicate that the widget to which the note applies was not currently being displayed in the rendered design. In these instances, a hyperlink could be automatically added to the note that would link to a rendering in which the widget did appear." (col. 9:54-65; Fig 2b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala and Seven with Hsu's teachings because doing so 
Mukkamala et al. do not explicitly teach the following limitations which, in analogous art for image editing, are taught by Smith.
For example, Smith teaches:
further comprising program instructions to cause the computer system to provide a display including a field services section configured to provide different functionality, accessible through different tabs, including a project tab configured to allow a designer to define and save projects and to create a new project - "A user may begin or access a project in the MPS by selecting a "project" tab 302, as seen on FIG. 3 that may be available on one or more pages (field services section) of the user interface. It will be understood that in some embodiments the "project" tab 302 may have a different but analogous name, such as "working file," or any other suitable name. A user may have the following options to select from under the "project" tab 302 : new project, open project, save project, save mosaic, or export mosaic, for example." [0065]; Fig. 3
program instructions to cause the computer system to provide, using the project tab in the field services section, layering of the native design elements on top of each other - "A user may begin or access a project in the MPS by selecting a "project" tab 302, as seen on FIG. 3 that may be available on one or more pages (field services section) of the user interface." [0065]; Fig. 3. "As is well known in the art, the user interface may include a number of one or more tabs, or pages, for example, for interacting with the MPS to create a finished mosaic image. As shown in FIG. 3, tabs or pages may include, but are not limited to, payment or my account 312, project creation 302, main image (image selection or library management) 304, tile images (native design elements) (image selection or library management) 306, save, export 308, tutorials 310, and support 314." [0055]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala, Seven and Hsu with Smith's teachings because doing so would provide Mukkamala/Seven/Hsu's system with the ability to provide users with a great degree of freedom for generating design layouts, as suggested by Smith [0002].

With respect to claim 25, Mukkamala teaches,
wherein the processor executes the program instructions without the need to recode any of the design layout - "The developer can dynamically (without the need to recode) change the view of that UI control based on selecting a different device 160 and/or platform 164. This embodiment enables developers to have a realistic view of the UI of an application 168 being designed without having to first execute it on a simulator...FIG. 6 depicts exemplary control widgets for BLACKBERRY STORM controls 610 (design layout) and IPHONE controls 620 (design layout)." [0068]; Fig. 6; by dropping and dragging the native design elements from the library to the design layout. - "In step 310 a mobile device 160 is selected. The properties of display 262 of the selected mobile device 160 are used to format a screen designer UI specifically for the selected mobile device 160. In an embodiment, once a mobile device 160 is selected, an empty canvas is displayed in a screen design UI, wherein the empty canvas is formatted (design layout) for the selected device 160." [0046]; Fig. 3 step 310; "In an embodiment, a screen design palette (library) is used to add controls (native design elements) to mobile device application screens." [0047]; Fig. 3 step 312.
 to allow a designer to make revisions or modifications to the design layout based on the comments recites an intended use and, as such, does not limit interpretation of the execution operation. Given that Mukkamala dynamically changes the views of a UI control, the change can be for the same purposes as the intended use.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Mukkamala, Seven, Hsu, and Smith, and in further view of US 8046694 B1 - hereinafter "Lappas", and in view of US 20150346982 A1 - hereinafter "Johnson".

With respect to claim 26, Seven teaches,
wherein the native design elements are selectively rendered for any of the different platforms using selecting fields including - "At the bottom of the simulation control panel 550, a device selection control 562c (selecting fields), when selected, may provide the developer the opportunity to switch from the smart phone device simulation 554 to a different computing device type or computing device platform simulation such as, in some examples, a tablet computing device simulation, a PDA device simulation, or a multimedia player simulation." [0147]; "controls 558" (native design elements) Figs 5D & 5E.
Mukkamala et al. do not explicitly teach selecting fields including a first scrollable selecting field to select among different operating systems.
However, in analogous art for configuring applications, Lappas discloses:
"The OS field 415 allows the user to specify the operating system for the web server. In some embodiments, this field is implemented as a drop-down window that opens to provide a list of available operating systems that the user can choose from for the web server. FIG. 5 illustrates 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala, Seven, Hsu and Smith with Lappas' teachings because doing so would provide Mukkamala/Seven/Hsu/Smith's system with a highly customizable and robust method for specifying configurations using a simple interface, as suggested by Lappas (col. 2:12-17).
Mukkamala et al. do not explicitly teach and a second scrollable selecting field, separate from the first scrollable selecting field, to select among different device types having different resolutions from one another.
However, in analogous art for software development, Johnson teaches:
"In the operation 1210, the boundary module 230 accesses device characteristics. For example, the application developer may be developing an application intended to run on an iPhone 4. In this example, the iPhone 4 is the target platform for the application. A configuration file may be stored by the storage module 250 for the iPhone 4. The configuration file may include characteristics of the iPhone 4, including a display resolution or size." [0065]; Fig. 12
"In the operation 1230, the UI module 240 receives a selection of an alternate device. The alternate device has corresponding characteristics. For example, the application developer may select an iPhone 5 from a drop-down list providing a list of valid target platforms for which the application can be developed. The storage module 250 may have a configuration file for the iPhone 5, with a different display size than the iPhone 4." [0067]; Fig. 12

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Mukkamala, Seven, Hsu, Smith and Lappas with Johnson's teachings because doing so would provide Mukkamala/Seven/Hsu/Smith/Lappas' system with the ability to facilitate detection of out-of-bounds objects that will not be displayed to an end-user of an application, as suggested by Johnson [0017].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the accompanying PTO-892 for the respective patent number(s) of published application(s) cited above).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192